DETAILED ACTION
1.         Claims 1-9, as filed by Preliminary Amendment on 07/23/2020, are pending.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.         The information disclosure statements (IDS) submitted on 7/23/2020, 9/29/2020, 03/03/2022 have been considered by the examiner. Initialed copies are attached.

Claim Objections
4.         Claim 7 is objected to because of the following informalities: In claim 7, line 2, the phrase “being a method for producing the electrically conductive resin composition” is redundant and should be deleted for simplicity.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
5.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.         Claims 1-3, 5-7, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bandyopadhyay et al. (US 2004/0016912 A1; cited on Applicant’s 03/03/2022 IDS).
	As to independent claim 1, Bandyopadhyay teaches an electrically conductive resin composition comprising: a thermoplastic resin, and an electrically conductive filler (see para. 0008-0009, 0012-0013); wherein the electrically conductive resin composition further comprises a dye being a component for improving electrical conductivity (see para. 0020-0021: polycyclic aromatic compound is one that enhances the electrical conductivity of the conductive composites). 
Bandyopadhyay teaches obtaining the composition of claim 1 by kneading or molding the raw material mixture (see para. 0033: the polymeric resin along with the conductive components and additives may be mixed in an extruder, Buss kneader or the like) and suggests this step occurs under a condition of temperature equal to or higher than a melting point of the thermoplastic resin (see para. 0033: in the processing of such conductive composites, polymeric resin and conductive components may be melt blended and the extruder temperature is generally sufficient to cause the polymeric resin to flow so that proper dispersion and wetting of the conductive filler may be achieved). Further, claim 1 is a product by process claim, and the burden is on Applicant to show how the composition differs when produced by the claimed process before such a claim can be fully evaluated for patentability. See MPEP 2113, which includes this guidance: “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product.”
As to claim 2, Bandyopadhyay teaches that the raw material mixture is melt blended (see para. 0033) and is therefore presumably kneaded at or above the melting point of the polycyclic aromatic compound/dye. It should be understood that, in a case where a product is specified by a production method, the invention relates to the ultimately obtained product regardless of the method by which the product is produced, thus the invention of claim 2 is essentially the same as the invention in claim 1. The burden of proof is shifted to the Applicant to establish that their product is patentably distinct, not the Examiner to show the same method of making. See MPEP 2113 and 
As to claim 3, Bandyopadhyay teaches the composition according to claim 1, wherein the thermoplastic resin is at least any one of a polycarbonate, a polyester, a polyamide and a polyphenylene sulfide (see para. 0009).
As to claim 5, Bandyopadhyay teaches the composition according to claim 1, wherein the electrically conductive filler is at least any one of carbon black, a multi-walled carbon nanotube, a single-walled carbon nanotube, graphite and graphene (see para. 0013, 0016-0018).
As to claim 6, Bandyopadhyay teaches the composition according to claim 1, wherein a content of the dye is 0.01 to 5 parts by mass based on 100 parts by mass of a total amount of the thermoplastic resin and the electrically conductive filler (see para. 0031: polycyclic aromatic compounds are used in an amount of greater than or equal to about 0.05 wt% and less than or equal to about 5 wt%), and a content of the electrically conductive filler is 0.01 to 30 parts by mass based on 100 parts by mass of a total amount of the thermoplastic resin and the electrically conductive filler (see para. 0019: conductive fillers are used in an amount of greater than or equal to about 0.25 wt% and less than or equal to about 40 wt % or 20 wt%).
As to claim 7, Bandyopadhyay teaches a method for producing an electrically conductive resin composition according to claim 1, the method comprising a step of kneading or molding a raw material mixture comprising: a thermoplastic resin, an electrically conductive filler and a dye under a condition of a temperature equal to or higher than a melting point of the thermoplastic resin (see para. 0033).
As to claim 9, Bandyopadhyay teaches the method according to claim 7, wherein the raw material mixture is subjected to injection molding (see para. 0033).
Bandyopadhyay teaches all of the limitations of instant claims 1-3, 5-7 and 9. Therefore, Bandyopadhyay anticipates the above-listed claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.         Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay et al. (US 2004/0016912 A1).
As to claim 8, Bandyopadhyay teaches the method according to claim 7 as described above in segment 6 of this Office Action, but fails to explicitly disclose that the raw material mixture is kneaded or molded under a condition of a temperature equal to or higher than a melting point of the dye.
However, Bandyopadhyay teaches that the raw material mixture is melt blended (see para. 0033) and is therefore presumably kneaded at or above the melting point of the polycyclic aromatic compound/dye. Further, the optimization and selection of temperature for kneading or molding would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because reaction parameters are recognized as result-effective variables. A patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See MPEP 2144.05.


8.         Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bandyo-padhyay et al. (US 2004/0016912 A1), in view of Braig et al. (US 2004/0144963 A1).
Bandyopadhyay teaches the electrically conductive resin composition according to claim 1 as described above in segment 6 of this Office Action, but fails to explicitly disclose that the dye (polycyclic aromatic compound) is at least any one of the dyes recited in instant claim 4.
However, Braig, in analogous art of electrically conductive thermoplastic molding compositions (see Abstract), teaches organic pigments such as phthalocyanines [one of the examples also in Bandyopadhyay, para. 0020], perylenes [claim 4] and dyestuffs such as anthraquinones [claim 4] can be added as coloring agents/additives in molding compositions (see Braig para. 0221-0222, 0225). Obviousness is supported by KSR rationale (B): simple substitution of one known element for another to obtain predictable results, i.e. instead of phthalocyanine, incorporate perylene or anthraquinone. Thus, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have selected one of the dyes recited in claim 4 and incorporate it into an electrically conductive resin composition. See also Bandyopadhyay para. 0032: the polymeric composites can also include effective amounts of at least one additive such as dyes, pigments and mixtures thereof.


Examiner’s Note
9.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  

Conclusion
10.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        December 13, 2022